DETAILED ACTION
This Office action is responsive to Applicant’s response submitted 07 January 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2007/0122072 to Kondou et al.
In regards to claim 1, Kondou teaches an optical modulator (Figure 2) comprising a substrate (10) which has electro-optic effects, an optical waveguide (4) which is provided in the substrate, an optical fiber (6&7) which is bonded to an end of the optical waveguide, a fixation member (5) which is provided on an end part of the optical fiber and an optical adhesive layer [0059] which bonds the optical fiber and the substrate to each other, wherein the end of the optical waveguide is arranged in an end face of the substrate, the optical adhesive layer optically couples an end face of the optical fiber and an end of the optical waveguide with each other, 
In regards to claim 5, Kondou teaches a distance between the end face of the optical fiber and the end face of the substrate is larger than a distance between the surface of the fixation member and the end face of the substrate.  (See Figure 2)
In regards to claim 6, Kondou teaches the fixation member is a tubular member having a through-hole through which the optical fiber is inserted.
In regards to claim 7, Kondou teaches the fixation member has a cylinder shape, and a cross section of the member has doughnut shape. [0059]
In regards to claims 8-10, although Kondou does not expressly teach the fixation member has a groove on the surface thereof which faces the substrate, and the groove overlaps with the through-hole in the visual field in a direction of a central axis of the through-hole, wherein the groove is a crossed groove which is crossed in an X shape and the surface of the fixation member, which faces the substrate, has a chamfered outer peripheral edge, Kondou does teach a cylindrical member having a through hole with a circular/doughnut cross section.  However, it 
In regards to claim 11, Kondou teaches the end face of the optical fiber is located in the through-hole of the fixation member.
Allowable Subject Matter
Claims 2-4 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record fails to disclose or reasonably suggest the surface roughness of the surface of the fixation member is larger than the surface roughness of the end face of the substrate, which faces the surface of the fixation member and a difference between the surface roughness Ra1 of the end face of the substrate, which faces the surface of the fixation member, and the surface roughness Ra2 of the surface of the fixation member is 0.2 m or higher in addition to the accompanying features of the independent claim and any intervening claims.  This specific surface roughness range allows for 
Response to Arguments
Applicant's arguments filed 07 January 2022 with respect to claim 1 has been fully considered but they are not persuasive. Applicant argues Kondou fails to teach the surface of the fixation member faces the end face of the substrate, is different from a surface roughness of an end face of the substrate, wherein the end face of the substrate faces the surface of the fixation member.  However the Examiner disagrees.  As stated by Applicant, Kondou teaches the substrate to be made of a material having electrooptic effect. Although Kondou does not expressly state the material of the fixation member, the fixation member of Kondou is for the purpose of holding and securing the optical fibers in the modulator. The material of the fixation member would not have the same electrooptic effects as the substrate would require since the fixation members purpose is for holding and securing the optical fiber and the substrate is part of the modulation device.  Therefore, the materials of the substrate and fixation member would be different materials and therefore have different surface roughnesses.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TINA M WONG/Primary Examiner, Art Unit 2874